Motion by taxpayers to ‘stay the State Tax Commission of the State of New York from taking any proceedings for the collection of income tax deficiencies, in respect of which warrants have been filed in accordance with section 380 of the Tax Law. No application for revision or demand for a hearing has been made, as provided in sections 374 and 375 of the Tax Law. A stay is sought pending the determination of an appeal from an order granting a motion by the Tax Commission to vacate an undertaking tendered by appellants. Motion denied, without costs. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ.